Citation Nr: 1225718	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-00 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a February 2007 rating decision, which denied service connection for plantar fasciitis.

2.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

3.  Whether new and material evidence has been received to reopen a claim for service connection for plantar fasciitis.

4.  Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1985 to March 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, denied his claim for a compensable rating for hemorrhoids.

In addition, the Veteran appeals from an April 2009 rating decision which denied his request to reopen a claim for service connection for plantar fasciitis.  His request for CUE in the February 2007 rating decision denying his claim for service connection for plantar fasciitis was also denied.

An October 2011 rating decision partially granted the Veteran's claim for an increased rating for hemorrhoids, assigning a 10 percent rating.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a June 2012 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

In June 2012, subsequent to the issuance of the October 2010 statement of the case (SOC), the Veteran submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R.            § 20.1304 (2011). 


FINDINGS OF FACT

1.  The February 2007 rating decision that denied service connection for plantar fasciitis did not contain an outcome determinative error.

2.  The Veteran's claim for service connection for plantar fasciitis was last denied in an unappealed February 2007 rating decision as the evidence of record did not establish a nexus between this disability and service.

3.  The evidence received since the February 2007 rating decision is neither cumulative in nature nor repetitive of that previously addressed and relates to a previously unestablished fact that tends to substantiate the claim.

4.  There is a nexus between the Veteran's plantar fasciitis and his service.

5.  The Veteran's hemorrhoids manifested as painful intermittent thrombotic hemorrhoids with flare-ups that occurred approximately every three months; the record was negative for persistent bleeding, anemia or fissures.


CONCLUSIONS OF LAW

1.  There was not clear and unmistakable error in the February 2007 rating decision that denied service connection for plantar fasciitis.  38 U.S.C.A. §§ 1110, 1131, 5109A(a), 7105 (West 1991); 38 C.F.R. §§ 3.104(b), 3.304(f) (1999), 3.105(a) (2011). 

2.  The February 2007 rating decision denying service connection for plantar fasciitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

3.  Evidence received since the February 2007 rating decision denying service connection for plantar fasciitis is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303. 

5.  The criteria for a rating in excess of 10 percent for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.114, 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (CAVC) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The generic first, third, and fourth elements (contained in the Court's decision) were not disturbed by the Federal Circuit's decision.

The CAVC has determined that CUE claims are not conventional appeals.  Rather, such claims are requests for revisions of previous decisions.  A claimant alleging CUE is not pursuing a claim for benefits.  That claimant is instead collaterally attacking a final decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  The VCAA is therefore not applicable to the Veteran's claim for CUE.

Given the Board's favorable disposition of the Veteran's request to reopen a claim for service connection for plantar fasciitis as well as the claim on the merits, the Board finds that all notification and development actions needed to fairly adjudicate these appeals have been accomplished.

The Veteran was provided with VCAA notice in a September 2008 letter.  This letter informed him of the evidence required to substantiate his claim for an increased rating for his hemorrhoids.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This notice provided proper preadjudication notice under Pelegrini.

The September 2008 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter notified the Veteran that he may submit statements from his employers and statements from other individuals who could describe the manner in which his disability symptoms have affected him.  The remaining elements of Vazquez-Flores were provided in this letter.  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, various private treatment records, VA treatment records and the VA examination reports.  An undated Social Security Administration (SSA) response indicated that they were unable to locate the medical record related to the Veteran.  The September 2008 and July 2011 VA examiners did not indicate a review of the Veteran's claims file.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). 

The Veteran has not alleged that his hemorrhoid disability has worsened since his last VA examination.  Moreover, the VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the June 2012 hearing, the issues on appeal were identified.  The Veteran detailed what errors were present in the February 2007 rating decision and provided argument as to why the RO's actions amounted to CUE.  He was also asked about his hemorrhoid symptoms.  The Board therefore concludes that it has fulfilled its duties under Bryant.

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase.

CUE Criteria

A rating decision becomes final if a veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. §§3.104(b), 3.105(a). 

If an earlier decision contained clear and unmistakable error, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.105(a); 3.400(k).

A claim of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of clear and unmistakable error). 

Clear and unmistakable error is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, supra.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable.  Id.  The claimant must offer some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

In order to find clear and unmistakable error in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Russell, 3 Vet. App. at 313-14.  A determination that there was clear and unmistakable error must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  That is, the laws in effect at the time of the RO or Board decision being attacked should be used.  See, e.g., Fournier v. Shinseki, 23 Vet. App. 480 (2010) (finding that it was not clear and unmistakable error to determine that a claim was not pending when the regulations pertaining to notice and denial at the time of such notice were followed). 

A breach of the VA's duty to assist cannot form a basis for a claim of clear and unmistakable error.  Baldwin, 13 Vet. App. at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  Such a breach creates only an incomplete rather than an incorrect record.  See Caffrey, 6 Vet. App. at 382. 

In order to reasonably raise a claim of clear and unmistakable error, the claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a CUE claim, the proper remedy is to dismiss the challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003). 

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Petition to Reopen Criteria

A finally adjudicated claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.

Factual Background Related to Plantar Fasciitis

A December 1984 service entrance examination was negative for any relevant abnormalities and the Veteran denied foot trouble in an accompanying Report of Medical History (RMH).  In October 1997, the Veteran complained of left great toenail pain related to an ingrown toenail and an assessment of an ingrown toe nail with secondary mild cellulitis was made.  A second October 1997 treatment note indicated that the ingrown toenail was mild and healing well.

An October 2004 Pre-deployment Health Assessment and a January 2005 Post-deployment Health Assessment were negative for any relevant abnormalities.  The Veteran reported generalized joint pain in a February 2005 Report of Medical Assessment but did not specifically indicate foot pain.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to plantar fasciitis.

A November 2005 private treatment note reflected the Veteran's reports of left heel pain that "occurred many months ago" and had not resulted from an injury.  An assessment of new plantar fasciitis was made.

A December 2006 treatment summary from Dr. D. S., the Veteran's treating podiatrist, indicated that the Veteran's diagnosed plantar fasciitis had been unresponsive to conservative care.  He underwent a plantar fasciotomy in November 2006.

A January 2007 treatment opinion from Dr. D. S., the Veteran's treating podiatrist, indicated that the Veteran's plantar fasciitis was an overuse syndrome caused by a combination of his pes planus and excessive and prolonged walking.  A second handwritten opinion from Dr. D. S. was received in February 2007 and was identical in text to the previous opinion.

A June 2010 VA right foot X-ray found minimal degenerative changes of the talonavicular joint and medial malleolus.

 A June 2011 opinion from Dr. D. S. indicated that the Veteran's chronic plantar fasciitis of the right foot was brought on by his service.  His 20 years of service consisted of marching, walking and jogging on concrete and pavement and working on the flight line which would only add to and worsen the condition.

 A June 2011 VA podiatry examination reflected the Veteran's reports of continued bilateral foot pain, with the right worse than the left, that was aggravated by standing for longer than one hour.  He had been diagnosed with left plantar fasciitis in 2006.  Following a physical examination, a diagnosis of  bilateral plantar fasciitis status-post bilateral release surgery in 2006 and 2010 with minimal degenerative changes of the talonavicular joint and medial malleolus was made.

A September 2011 VA addendum to the June 2011 VA examination indicated that the examiner had reviewed the Veteran's claims file.  The examiner opine that there was no mention of plantar fasciitis in the service records or other foot pain except for an ingrown toenail and cellulitis with an ingrown toenail.  It was therefore as least as likely as not that this condition was not related to service.

During a June 2012 hearing, the Veteran testified that he was diagnosed with plantar fasciitis in October or November 2005, which was four or five months after service discharge.  He had symptoms for three to four years prior to being diagnosed.  He argued that service connection was warranted for plantar fasciitis as it was diagnosed just after service discharge.

A June 2012 opinion from Dr. D. S. indicated that the Veteran's foot condition could have been brought on by his service as his 20 years of service consisted of marching, walking and jogging on concrete and pavement and working on the flight line.  It was as likely as not that the pain noted on his exit examination was the precursor to the plantar fasciitis he was diagnosed with after discharge.

CUE in the April 2007 Rating Decision

In a February 2007 rating decision, the RO denied service connection for plantar fasciitis as the record did not establish that this disability was either occurred in or was caused by service.  The text of the rating decision indicated that the Veteran's service treatment records, private treatment records dated through December 2006 and a January 2007 opinion from Dr. D. S. were considered.  It is undisputed that the Veteran did not appeal this February 2007 rating decision and this rating decision is final for purposes of analyzing his allegations of CUE. 38 U.S.C.A.        § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  Accordingly, it is only subject to reversal or amendment if it contains CUE.  38 C.F.R. § 3.105(a).

The Veteran, as the moving party, maintains that the RO committed CUE in the February 2007 rating decision by failing to consider a grant of service connection on a presumptive basis.  He asserts that (1) the brief time period between his service discharge and the diagnosis of plantar fasciitis establishes service connection and (2) that the January 2007 opinion from Dr. D. S. provides an adequate nexus opinion to support a grant of service connection on a direct basis.  The Board therefore finds that the arguments advanced by the Veteran allege CUE with the requisite specificity and will adjudicate the merits of his CUE claim.  See Simmons, 17 Vet. App. at 114.  

Upon reviewing the February 2007 rating decision, there is no indication that either the correct facts were not before the reviewer or that the extant and relevant statutory and regulatory provisions were incorrectly applied.  The regulations clearly do not list plantar fasciitis as a chronic disease subject to a grant of service connection on a presumptive basis.  See 38 C.F.R. § 3.307(a) (2007).  The January 2007 opinion from Dr. D. S. attributed the Veteran's plantar fasciitis to a combination of his non-service connected pes planus and excessive and prolonged walking and standing; this provider did not relate such activity to the Veteran's service.  The February 2007 rating decision reflects a review of the claims file and the relevant evidence therein with application of the then-extant laws and regulations addressing service connection claim. 

The Board does not necessarily disagree that reasonable minds could have differed as to whether service connection for plantar fasciitis was warranted at the time of the February 2007 rating decision.  This, however, is not the applicable test for CUE.  Mere disagreement with a rating decision's evidentiary conclusions cannot amount to a valid CUE claim.  When reasonable minds can differ, it cannot be said there was an undebatable error, which is the kind of error required for a finding of CUE.  See Damrel, 6 Vet. App. at 245.

The Board therefore concludes that the February 2007 rating decision did not involve CUE.  The determination was supported by the evidence then of record and the applicable statutory and regulatory provisions existing at the time were correctly applied.  The appeal is accordingly denied. 

Petition to Reopen Claim for Service Connection for Plantar Fasciitis

A February 2007 rating decision denied the Veteran's claim for service connection for plantar fasciitis as this disability was not incurred in or caused by service.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

Evidence considered in the February 2007 rating decision included the Veteran's service treatment records, various private treatment records and a January 2007 opinion from Dr. D. S.

Evidence received since the February 2007 rating decision included the Veteran's VA treatment records, a June 2011 VA examination and September 2011 addendum, opinions dated in June 2011 and June 2012 from Dr. D. S.

The Veteran's claim for service connection for plantar fasciitis was last denied in a February 2007 rating decision as the evidence of record did not establish that the disability was incurred in or caused by service.  As such, medical evidence establishing such a nexus is required to reopen this claim; the June 2011 and June 2012 opinions from Dr. D. S. suggests such a nexus and the claim for service connection is therefore reopened.

A June 2011 VA examiner opined in the September 2011 addendum opinion that the Veteran's plantar fasciitis was less likely than not related to his service.  In contrast, the Veteran's treating podiatrist opined in opinions dated in June 2011 and in June 2012 that his plantar fasciitis was related to his service.  Both providers detailed a rationale in support of their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (an opinion that contains only data and conclusions is entitled to no probative weight.)  No other competent medical opinion has been submitted.

There is competent and credible evidence with regard to whether there is a nexus, which consists of the June 2011 and June 2012 private opinions.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for plantar fasciitis is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

A noncompensable disability rating is warranted for mild or moderate external or internal hemorrhoids.  A 10 percent disability rating is warranted where there is evidence of large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  To warrant a 20 percent disability rating, there must be evidence of hemorrhoids with persistent bleeding and with secondary anemia, or fissures.  38 C.F.R. § 4.114, 7336.

Hemorrhoids Claim

A September 2008 VA examination reflected the Veteran's reports of hemorrhoid burning and flare-ups that occurred every three to four months during which he was unable to sit.  He did not notice any blood on the toilet paper or in the toilet bowl.  He treated his condition with Preparation H suppositories which did not help.  Constipation and diarrhea were denied.  Physical examination revealed no current external hemorrhoids, bleeding or fissures.  Sphincter tone was normal.  Following this physical examination, the examiner opined that there were no clinical or objective findings evident to support a diagnosis of hemorrhoids.

In a September 2008 statement, the Veteran wrote that he had initially treated his hemorrhoid flare-ups with over-the-counter medication.  His condition had worsened over the years and now required prescription medication.  His symptoms included pain and bleeding spots.  He also limited his sitting due to feeling uncomfortable.

A May 2010 VA treatment note reflected the Veteran's reports of a recent flare-up of his external hemorrhoids with blood noted on toilet paper.  Physical examination found an external hemorrhoid, primarily on the left anal area.  An assessment of an external hemorrhoid with early thrombosis was made.

An April 2011 VA examination reflected the Veteran's reports of burning and itching with occasional rectal bleeding.  This bleeding occurred approximately three times per year.  He treated his hemorrhoids with proctofam and Preparation H during his last flare-up with moderate relief.  Rectal prolapse, diarrhea and difficulty passing stool were denied.

During a June 2012 hearing, the Veteran testified that he had flare-ups every three months with persistent bleeding.  He had not been found to be anemic and did not have fissures.

The Veteran's hemorrhoids manifested as painful intermittent thrombotic hemorrhoids with flare-ups that occurred approximately every three months.  The Veteran denied, and the clinical evidence was negative for, persistent bleeding, anemia and fissures.  A rating in excess of 10 percent is therefore not warranted.  38 C.F.R. § 4.114, 7336.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

As detailed above, the Veteran's hemorrhoids manifested as painful intermittent thrombotic hemorrhoids with flare-ups that occurred approximately every three months.  The Veteran reported that he lost less than one week of work in the past year during his July 2011 VA examination but did not indicate that his loss of work was related to his hemorrhoids.  Marked interference with employment has not been demonstrated.  Hence, referral for consideration of an extraschedular rating is not warranted.

The Veteran was employed and maintained full-time employment as a driver during the course of this appeal.  Consideration of TDIU, under 38 C.F.R. § 4.16(a) --(b) is not warranted for this period.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

The claim of CUE in the February 2007 rating decision, insofar as it denied the Veteran's claim for service connection for plantar fasciitis, is denied.

New and material evidence having been received, the claim for service connection for plantar fasciitis is reopened.

Entitlement to service connection for plantar fasciitis is granted.

Entitlement to a rating in excess of 10 percent for hemorrhoids is denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


